

115 S1847 RS: Homeland Security for Children Act
U.S. Senate
2017-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 296115th CONGRESS2d SessionS. 1847[Report No. 115–202]IN THE SENATE OF THE UNITED STATESSeptember 19, 2017Mr. Daines (for himself, Ms. Hassan, and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJanuary 30, 2018Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Homeland Security Act of 2002 to ensure that the needs of children are considered in
			 homeland security, trafficking, and disaster recovery planning, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Homeland Security for Children Act. 2.Responsibilities of the Under Secretary for Strategy, Policy, and PlansSection 709(c)(6) of the Homeland Security Act of 2002 (6 U.S.C. 349(c)(6)) is amended by inserting , including feedback from organizations representing the needs of children, after stakeholder feedback.
 3.Technical expert authorizedSection 503(b)(2) of the Homeland Security Act of 2002 (6 U.S.C. 313(b)(2)) is amended— (1)in subparagraph (G), by striking and at the end;
 (2)in subparagraph (H), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
				
 (I)identify and integrate the needs of children into activities to prepare for, protect against, respond to, recover from, and mitigate against the risk of natural disasters, acts of terrorism, and other manmade disasters, including catastrophic incidents, including by appointing a technical expert, who may consult with relevant outside organizations and experts, as necessary, to coordinate such integration, as necessary..
 4.ReportNot later than 1 year after the date of enactment of this Act and annually thereafter for 4 years, the Under Secretary for Strategy, Policy, and Plans of the Department of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report describing the efforts the Department has undertaken to review and incorporate feedback from organizations representing the needs of children into Department policy in accordance with paragraph (6) of section 709(c) of the Homeland Security Act of 2002 (6 U.S.C. 349(c)) (as added by section 2 of this Act), and the effect of that review and incorporation on the efforts of the Department to combat human trafficking and drug trafficking and respond to natural and manmade disasters, including information on the following:
 (1)The designation of any individual responsible for carrying out the duties under such paragraph (6). (2)Any review, formal or informal, of Department policies, programs, or activities to assess the suitability of the policies, programs, or activities for children and where feedback from organizations representing the needs of children should be reviewed and incorporated.
 (3)Any review, change, modification, or promulgation of Department policies, programs, or activities to ensure that the policies, programs, or activities are appropriate for children.
 (4)Coordination with organizations or experts outside the Department, under such paragraph (6), conducted to inform any review, change, modification, or promulgation of policies, programs, or activities described in paragraph (2) or (3) of this subsection.
	
 1.Short titleThis Act may be cited as the Homeland Security for Children Act. 2.Responsibilities of the Under Secretary for Strategy, Policy, and PlansSection 709(c)(6) of the Homeland Security Act of 2002 (6 U.S.C. 349(c)(6)) is amended by inserting , including feedback from organizations representing the needs of children, after stakeholder feedback.
 3.Technical expert authorizedSection 504 of the Homeland Security Act of 2002 (6 U.S.C. 314) is amended by adding at the end the following:
			
 (c)Needs of childrenIn carrying out the responsibilities under this section, the Administrator shall identify and integrate the needs of children into activities to prepare for, protect against, respond to, recover from, and mitigate against the risk of natural disasters, acts of terrorism, and other manmade disasters, including catastrophic incidents, including by appointing a technical expert, who may consult with relevant outside organizations and experts, as necessary, to coordinate such integration, as necessary..January 30, 2018Reported with an amendment